             Case 5:20-cv-00005-MFU Document 1 Filed 01/24/20 Page 1 of 6 Pageid#: 1
                                                                                   i
                                                                                   1

                                                                                                                 1
ProSe1(2.
        ev.12/16)ComplaintforacivilG se                                                                          l
                                                                                                                 )
                                      U NITED STATES D ISTRICT C OURT                                            l
                                                                                           CLERK'SOFFICEU.S.JIST.COURT
                                                                   forthe                         AvrjARnjsoNBuio,vA
                                                     W estem DistrictofVirginia                          FILED
                                                                                                                 I
                                                        HarrisonburgDivision                          JAd 2i 2222
                                                                                                                 j
                                                                                                  JULI C.DU      , 'LE   -'
                                                                                                  BY'    ,
                                                                                                         .
                                                                            caseNo.                   oE
                                                                       5.
                                                                        'y fV-O 05rfobeplledinby ec rk'
                                                                                                      stl-
                                                                                                         gce-
                                                                                                            );
                         KnrlLentz
                          Plafafj
                                #rs.
                                   l
F t-  itethefullnameofeachAtzfall wioisnlingthiscomplaint.
J/-//lcnameqofalltheplainhp cannotftinthegwccabove,                         JuryTrial:(checkone) H Yes EqlNo
pleasewrfr/ ''
             seeattached''in theâptzceand tzf/ac/lfzaadditional
pagewiththejdllistofnames)
                             -   V-




                     RobertSheetz
                       Defendantls)
('
 gs-
   zethefullnameofeachdepndantwhoisbeingsued.J&/le
namesofallthef/ç/àzl&n/
                      .çcannotftinthespaceabove,please
wr/fe ''seeattached''in fàespacet
                                zzl
                                  # attach an additionalpage
withtlwfullIistofnames)


                                           COM PLA IN T FOR A CIW L CA SE

1.       The Partiesto ThisCom plaint
         A*        ThePlaintiffts)                                                                               2
                                                                                                                 I
                                                                                                                 1
                   Providetheinformationbelow foreachplaintifnamedinthecomplaint.Attachadditionaljagesif
                   needed.                                                                                       I

                         N am e                                   1- 1Lentz
                          StreetAddress                           Po Box 542                                     ,
                          Citv and Cotmtv                         swu '
                                                                      rsDRAFT                                    l
                          State and Zip Code                      VA.24477
                          TelephoneNumber                         540.245.0318                                   1
                          E-mailAddress                           cotntrrol'ltEcoRortiltlvAlla.coM
                                                                                              '
                                                                                                                 1
                                                                                                                 I
         B-        TheDefendantls)
                   Providetheinform ation below foreach defendantnam ed intllecom plaint,whetherthe defepdantisan
                   individual,a governm entagencyaan organization,ora corpomtion.Foran individualdefendant,
                   includethepemon'
                                  sjoboritletfknownl.Attachadditionalpagesifneeded.                              l
                                                                                                                     Page1of 6
'
                                                                                     1
               Case 5:20-cv-00005-MFU Document 1 Filed 01/24/20 Page 2 of 6 Pageid#: 2
                                                                                     l
                                                                                     i

    ProSe1mev.12/16)ComplaintforaCivilCase
                                                                                     '
                                                                                     j
                                                                                     l
                    DefendantNo.1                                                    !
                                                                                     r
                           Nam e                        ROBERT SH EETZ
                             Job orTitle n'
                                          fknown)       OW NER
                             StreetAddress              5700 SIXTH AVENUE           l
                                                                                    ,
                             CityandCountv              ALTOONA                     1
                                                                                    .


                             State and Zip Code         PA .16602                   i
                                                                                    !
                             TelephoneNumber            (800)487-5444
                             E-m ailAddressnflmown)

                    DefendantN o.2
                             N ame
                             Job orTitle (i
                                          fknown)
                             StreetA ddress
                             City and Cotmtv
                             State and Zip Code
                             TelephoneNllmber
                             E-m ailAddress(t fknown)

                    Defendr tN o.3
                          Nam e
                          Job orTitle âfknown)
                           StreetA ddress
                          City and Cotmtv
                           State and Zip Code
                          TelephoneNumber
                          E-m ailAddress(i flmown)

                    DefendantN o.4
                           Nam e
                           Job orTitle nfknown)
                           StreetA ddress
                           Citv and County
                           Sute and Zip Code
                           TelephoneNnmber
                           E-m ailAddress(i fknown)




                                                                                         Page2of 6
           Case 5:20-cv-00005-MFU Document 1 Filed 01/24/20 Page 3 of 6 Pageid#: 3
                                                                                                          F

ProSe1(Rev.12/16)ComplaintforaCivilCase                                                                   I

II.     Basisfor Jurisdiction

        Fedemlcourtsarecourtsoflimitedjurisdiction(limitedpower).Generally,onlytwotypesofcasesca
                                                                                               1nbe
        heard in federalcourt casesinvolving a federalquestion and casesinvolving diversity ofcitizenship ofthe
                                                                                                          1
        parties.Under28U.S.C.I1331,ac%earisingzmdertheUnitedStatesCons:tution orfederallawsorleaties
        isafederalquestioncase.Under28U.S.C.û1332,acaseinwhichacitizen ofoneStatesuesacitizçn of
        V OtherStteornationandthenmotmtatm keismoreth% $75,000isadiversityofcitizenshipcase1Ina
        diversityofcitianshipcase, no defendantm ay be acitizen ofthe snm e Sute asany plaintiff.        l
                                                                                                         j

        Whatisthebasisforfederalcourtjurisdiction? (checkallthatJPJ@J
              Z Federalquestion                       Z Diversityofcitizenship

        Fillouttheparagraphsin thissection thatapply to thiscase.

        A.       IftheBasisforJurisdictionlsaFederalQuestion                                             2
                                                                                                         I
                 Li
                                                                                                         1
                   stthespecific fedcm lstatutes,federaltrcaties,and/orprovisionsofthe United StatesConst!
                                                                                                         itution that
                 areatissue in thiscase.                                                                 '




                                                                                                         !
                                                                                                         l
        B.       Ifthe Basisfor Jurisdiction lsDiversity ofCitizenship

                         ThePlaintiffts)
                                                                                                         i
                         a.       Iftheplninti/ isan individual
                                  The plnintiffa (name) K arlLentz                                *isacitizen ofthe
                                  SV te of(name) VIRG IM A

                         b.       If                                                                     i
                                  Tht
                                    heplaintiffisacomomtiotnSheetz
                                    eplaintiF,(name) Robel'
                                                                                                         j
                                                                                                  ,isincjmomted
                                  tmderthelawsofthe Stateof(name) Pennsylvania                                       s
                                  and hasitsplincipalplace ofbusinessinthe Sute of(name)
                                   Pennsvlvania                              .                           !
                                                                                                         ;

                                                                                                         1
                         (Ifmorethanoneplaintl
                                             y isnamedfnthecomplaint,attachanadditionalpageprovidingthe
                         sameinformationforeachaddidonalplainûy)
                         TheDefendantls)
                         a.       Ifthedefendantisan individual
                                                                                                         1
                                  The defendant. (name)                                          ')isa ci
                                                                                                        tizen of
                                                                                                        j
                                  the State of(name)                                            Orisa citizen of
                                   yorcfgnnation)
                                                                                                         I
                                                                                                              Page3of 6
                                                                                                         1
                                                                                                         I
             Case 5:20-cv-00005-MFU Document 1 Filed 01/24/20 Page 4 of 6 Pageid#: 4


ProSe1t
      '
      Rev.12/16)ComplaintforaCivilCase                                                                     ;
                                                                                                           l
                                                                                                          l
                         b. T
                            Ifht
                               hedefendantisacomoration
                               e defendant (name)
                                                                                                          j
                                                                                               aisincom or'ated tmder
                                                                                .
                                                                                                          j
                                 thelawsofthe Sute of(name)                                              .ànd hasits
                                 principalplace ofbusinessin the Stateof(name)                            I
                                                                                                          '
                                 Orisincom oratedtmderthelawsof(forel
                                                                    knpa/fonp
                                 and hmsitsprincipalplace ofbusinessin (name)
                                                                                                          !
                         (Ifmorethanonedefendantisnamedinthecomplainlattachanadditionalpageprovtdingthe
                         sameinformationforeachatflflfopaldefendant)                          l
                                                                                              ;
                         TheAmotmtinControversy                                                           I
                                                                                                          I
                         The am otmtin controvemy-theam otmttheplaintif clnim sthe defendantowesorth81amotmtat
                         stake-ismorethan$75,000,notcotminginterestandcostsofcourtabecause(explainll
                          $440.000,000.00 ,fottrhundred and forty million Dollars,one-m illion dollarsperday
                                                                                                          i for
                          everydayihavebeenfalselyaccusedofs'
                                                            tealingbrownliquid,alsoknownascoflbtIfroma
                          SH EETZ BROS COFFEE gasstation,in StuartsDraftVA .                              I
                                                                                                          I
                          thisamountisproperandjustsoastohavetheDefendantmadeawareth2 hecnnnùIthavea
                          m an azrested and im prisoned foraccepting a 9ee coffee on hisbirthday th% having thatm an
                          arrestedandputintoJail                                                          j
                                                                                                          p

111.
        Statem entofClaim                                                                                 1
                                                                                                          r
                                                                                                          1
        W ritea shortand plain statem entofthe claim . Donotmakelegalarguments.Suteasbrieflyasposr
                                                                                                 jiblethe
        factsshowingthateachplaintif isendtledtothedamagesorotherreliefsought.Statehow eachdeêgndantwas
        irwolved and whateach defendantdid thatcaused the plaitd f hatm orviolated theplaintip srights,including
        the datesalzd placesofthatinvolvem entorconduct. lfm ore th% one claim isasserted,numbereach clmm and
        write a shortand plain statem entofeach clnlm in a separate paragraph. Attach additionalpagesifneeded.
        iwentto theirstorein SuttrtsDraft,VA.onm y Birthday OCTOBER 20TH,2018, itoldtheemployee          l atthe
        cotmterthatitwasm y birthday and i% ked ifitwasok to have afreecup ofcoFee ihavebeen a steà      I
                                                                                                           dy
        custom erforM A. N Y Y EARS and have spentTens-ofThousandsofDollarsattherevariousLocatiqns,ihave
        received100sifnotthousandsofFREE COFFEE overtheyegrs,ineverthoughtiwouldbearrestebandsent
        offtojailforacceptingwhatithoughtwasagifkonmybirthday,now imaygetr estedhundredsV more
        tim esbecausethey havevideosthatwillshow iwalked outwith coFee ywithoutany indication ofapur
                                                                                                  l ch% e of
        itontheircashregisterreciepts                                                                    l
                                                                                                         :

IV.     Relief
         .
                                                                                                         l
                                                                                                         r
                                                                                                         1
        State bliefly and precisely whatdam agesorotherreliefthe plaintiF asksthecourtto order.Do notm ake legal
        argtlm ents.Include any basisforclaim ing thatthe wrongsalleged arecontinuing atthepresenttlm e. Include
        the amotmtsofany actualdam agesclnimed forthe actsalleged andtheb% isforthese am otmts.lnclude any
        punitiveorexem plary dam agesclnlm ed,theam otmts,and the reasonsyou claim you are entitled to Act'ualor
        Punitivem oney dam ages.                                                                       l
                                                                                                       g
                                                                                                         1
                                                                                                         :




                                                                                                               Page4 of6
Case 5:20-cv-00005-MFU Document 1 Filed 01/24/20 Page 5 of 6 Pageid#: 5
                                                                                                           I
           Case 5:20-cv-00005-MFU Document 1 Filed 01/24/20 Page 6 of 6 Pageid#: 6
                                                                                 i
                                                                                                           I
                                                                                                           I
ProSe1mev.12/16)ComplaintforaCivilCase                                                                  :
                                                                                     1
        (1).ThatSHEETZ BROSCOFFEEINC.agreetoNEVER callthepolicetoreport&eecoffee,asSTULEN
        EVER again,ifthereisadispute,theyaretosettlethedisputeoverwhetherornotthecoffeewasfljethrough
        aCIVD processasopposedtoa'rE                G CltlMm AtaPROCEEDW G (policecomingtoamah'sfnrm
        arotmd 12A.M .on aSUNDAY M ORNING terrifying a1ltheresidenceandanimals;toallow policeioissue
        WARRANTSfortheirarrests;mugshots,
                                        'fngerprints;numerouscoumoom appenmnces;thousandskpenton        ,


        legalfees,etc...                                                                                l
        theamotmtisfairandjustasi,forapprox.16to18monthsihavebeggedw1t.
                                                                      11SHEETZ CORP.AttMr
                                                                                        'neyon
        thephoneatldialsoDROVEmytnlckfrom VAtoPA,TWICEtoreachouttotheownersofSHEETF toask
        them to pleasçtryto tmderstand the situation,and ifiow ed them some m oney iwasm orethan willing to pay
        them the.86CENTSforanyorEVERY timeireceived FREE COFFZE,becausetheFARM th2 itehdtoneeds
        metobeavailable24/7andicannotaFordtogotojailforaSILLY disputeoveraFREE Coffee,ihaveapprox
        4phonecallrecordingsw1t11theSHEETZ ATTORNEY CHRISTW E (BW DERI ibelievein theclaimsdept
        andshecondosendeninglymfusedtohelp ,sherefusedto sendmethevideoVOLUNTARII,Y ,sheipldmeto
        gogetaSUBPEONA ,sllmmonsorwarrnnttoMAKE orFORCESHEETZdoit,BW SHEEI'
                                                                          Zdijsend
        VIDEOST0THECOMMONWEALTHA'ITORNEYS(iwouldnotbesurprisediftheydiditm -l/loura
        W ARRANT OR SUPEONA,theseVideos W ERE NOT USED IN COURT T0 PROW 'IHAT lSTOLE
        A      G , InviolaéonofVG GINIA SIJPREA COURT RULE 3A:l1DISCOW RY OF           h
                                                                                       )
        EXCULPA TORY EVIDEN CE ,which iDEM ANDED to theJudgeto m akethem show theV m EO'
                                                                                       ,and none

        oftheSHEETZ EMPLOYEES attrialaidedinmyrequesttopleaseletsjustlookatthevideo    l
        (2)andtopayforthedamages,forSHEETZ OURR AGEOUSBEHAVIOR .itisalso calledtheTOkT OF
        OUTM GE asthishascaused immencestresstomyself(56years-oldw1111NO CRIMTNAL RECORD
                                                                                       1 of
        robbinganyone)andtomyfriendsandfamily                                          .

V.      Certiscation and Closing

        UnderFedem lRule ofCivilProcedure 11,by signing below ,1certify tothe bestofm yknowledge,inform aéon,
                                                                                                       1
        andbeliefthatthiscomplaint:(1)isnotbeingpresentedforanimproperpurpose,such astohamss,cI    ause
        llnnecessarydelay,orneedlessly lcreasethecostoflitigation;(2)ismzpportedbyexistinglaw orby)a
        nonfhvolousargnmentforextending,modifying,orreversing existinglaw;(3)thefactualcontentions'have
        evidentiary supportor,ifspecifically so identised,willlikely haveevidentiary supportJe erareasonable
        opportlmityforfurtherinveségationordiscovery;and(4)thecomplnintotherwisecomplieswiththel
        requircm entsofRule ll.                                                                        1
                                                                                                       I
                                                                                                       I

                ForPartiesWithoutanAttorney                                                            j
                IagreetoprovidetheClerk'sOëcewithanychangestomyaddresswherecase-re'latOo
                                                                                      edpcel
                                                                                         ajersmaybe
                 served. ltmdersfnndthatmy failureto keep a currentaddresson 6lewith the Clerk s       m ay result
                                                                                                       .


                 in thedismissalofm y case.
                                          /     .

                 Dateofsigning:          // 2-. '
                                                Aozo

                 Signature ofPlaintiff
                                                    '
                 Printed Nam eofPlainif                 f
                                                        -   t-ex,ï'f7t.                                1
                                                                                                       1
        B.      ForAttorneys

                 Date ofsigning:


                 Signam re ofAttom ey

                                                                                                               Page5of6
